Citation Nr: 0218679	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  98-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for joint pain of 
the shoulders as secondary to undiagnosed illness.

2.  Entitlement to service connection for joint pain of 
the hips as secondary to undiagnosed illness.

(The issues of entitlement to service connection for 
fatigue and a respiratory disorder as secondary to 
undiagnosed illness will be the subject of a later 
decision.)


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from June 1984 to May 1985, 
August 1989 to October 1989, and February 1991 to January 
1992.  He also had additional unverified active and 
inactive service.

Initially, the Board of Veterans' Appeals (Board) notes 
that it is pursuing additional development on the issues 
of entitlement to service connection for fatigue and a 
respiratory disorder as secondary to undiagnosed illness 
under the authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

Disability associated with joint pain of the shoulders and 
hips has not been shown to be due to undiagnosed illness 
and such disability is otherwise not causally linked to 
service or to a period of one year after service.


CONCLUSION OF LAW

Disability associated with joint pain of the shoulders and 
hips is not secondary to undiagnosed illness and was not 
otherwise incurred during active service.  38 U.S.C.A. 
§ 1110, 1112, 1131, 1117 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.317 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the subject claims 
have already been developed within the guidelines recently 
established by the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  The veteran 
was afforded Department of Veterans Affairs (VA) medical 
examination in April 2002, and the record also reflects 
extensive outpatient treatment records that further enable 
the Board to assess the existence and nature of the 
veteran's claimed disability.  In addition, the veteran 
has been provided with the applicable law and regulations 
in the original October 1998 statement of the case and 
supplemental statements of the case, including recent 
relevant revisions that became effective March 1, 2002 
(Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 15 Stat. 976 (2001)), and the veteran 
has clearly been aware of the steps the regional office 
(RO) has taken to develop his claim and therefore the 
steps that he could take to supplement that action.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, there is no indication that there are any 
outstanding pertinent records or documents that have not 
already been obtained or that are not contained within the 
claim folder.  Thus, based on all of the foregoing, the 
Board finds that further notice and/or development of this 
matter is not required under the VCAA.  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(2002).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection of the 
evidence is consistent with the circumstances, conditions, 
or hardships of such service, even though there is no 
official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of § 3.317 may be service 
connected, provided that such disability became manifest 
either during active military, naval, or air service in 
the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2002); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).  

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance 
of the evidence is against the claim, in which case, the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 
No. 107-103, 115 Stat. 976, which contains, among other 
things, new provisions relating to Persian Gulf War 
veterans.  Section 202 of the new statute expands 
compensation availability for Persian Gulf vets to include 
"medically unexplained chronic multisymptom illness," such 
as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, in addition to any diagnosed illness that 
the Secretary determines by regulation to be service-
connected.  These changes in law were effective on March 
1, 2002.

A DD Form 214 confirms the veteran's active service in 
Southwest Asia and reflects that the veteran was the 
recipient of the Southwest Asia Service Medal with one 
Bronze Service Star.

Service medical records from the veteran's periods of 
active service do not reflect any relevant complaints or 
diagnoses.

Social Security Administration (SSA) disability 
examination in December 1996 revealed that the veteran 
alleged disability due to joint pain and fatigue.  It was 
noted that the veteran reported being in close proximity 
to chemical weapons dumps while they were being destroyed 
in Iraq.  He thereafter gradually developed certain 
symptoms.  Dyspnea was eventually followed by fatigue and 
arthralgias, and this had reportedly interfered with 
employment.  Sometimes he was unable to get out of bed due 
to continuous joint pain.  Physical examination of the 
veteran's lungs revealed moderately diminished sounds 
throughout all of the lung fields with prolongation of the 
expiratory phase.  There was no evidence of chest wall 
deformity or asymmetry, with a full respiratory excursion 
noted.  Ambulatory maneuvers were noted to be performed 
with generalized stiffness and bradykinesia and with an 
apparent increase in discomfort.  Stiffness and increased 
discomfort was also prevalent on the range of motion 
survey, particularly of the hips, right shoulder and 
lumbar spine.  Pulmonary function evaluation was 
interpreted to reveal an apparent significant degree of 
respiratory impairment.  The impression was 
polyarthralgias/myalgias, apparent restrictive lung 
disease with exertional dyspnea, and persistent fatigue of 
uncertain etiology ("Gulf War Syndrome").

Private medical records from March 1997 indicate 
spirometric findings revealing forced vital capacity at 79 
percent of predicted, and this was found to be outside the 
normal range.  

VA outpatient records from January 1998 reflect that the 
veteran complained of some joint discomfort, dyspnea, 
headaches and personal problems.  

VA Persian Gulf War examination in February 1998 revealed 
complaints that included chest pain and dyspnea for the 
previous eight years with occasional palpitations.  He 
also complained of a vague pain in the joints in the 
morning. 

VA respiratory examination in February 1998 revealed that 
the veteran provided a very vague history of tightness and 
heavy pressure across the chest over the previous three to 
four years.  He further reported being examined at VA the 
previous month, at which time he was told that he had some 
cardiac enlargement.  Physical examination revealed 
negative findings.  The diagnosis was vague history of 
"chest discomfort," etiology unknown, with negative 
clinical cardiopulmonary examination.  

VA joints examination in March 1998 revealed that the 
veteran reported overall fatigue.  He further complained 
of pain in his shoulders and hips, and that the pain would 
begin in the morning four times a week, and thereafter 
last approximately 2 hours.  The pain was relieved by 
self-applied massage.  He denied that he lost any motion 
but that it hurt to lift his arms overhead.  It also 
reportedly hurt his hips to bend or stoop and that there 
was a popping noise in his shoulders with the raising of 
his arms.  Physical examination of the shoulders revealed 
active forward flexion to 150 degrees bilaterally, and 
passive bilateral flexion of 180 degrees.  There was also 
110 degrees of external rotation and 90 degrees of 
internal rotation, bilaterally.  Internal hip rotation was 
40 degrees and external rotation was to 50 degrees.  He 
was noted to have pain at the extremes of motion of the 
hips.  The veteran was also noted to have evidence of 
impingement in both shoulders at 90 degrees of abduction, 
90 degrees of forward flexion, and 90 degrees of scapular 
abduction.  Several impingement signs were noted to be 
positive, and there was also tenderness over the anterior 
subacromial bursa bilaterally.  The assessment included 
bilateral greater trochanteric bursitis and bilateral 
subacromial impingement.  The examiner commented that he 
did not know of any association between these disabilities 
and Gulf War Syndrome.

March 1998 VA X-rays of the chest were interpreted to 
reveal mild cardiomegaly without evidence of overt failure 
or infiltrate.  March 1998 X-rays of the hips and 
shoulders revealed negative findings with respect to the 
shoulders and bilateral osteophyte formation of the hips 
believed to be consistent with degenerative joint disease 
(DJD).

A November 1998 VA outpatient record notes the veteran's 
service injuries and illnesses consist of "(?) Desert 
Storm Syndrome."

At the veteran's personal hearing in January 1999, the 
veteran testified that he was stationed in the Persian 
Gulf for approximately four months (T. at p. 2).  The 
veteran believed that he began to start having trouble 
with his claimed conditions in 1993 (T. at p. 3).  The 
veteran first noticed a problem with fatigue (T. at p. 3).  
He denied receiving any medical treatment at that time (T. 
at p. 4).  The last position the veteran held was that of 
a baker in October 1998 (T. at p. 7).  He did not go in 
for treatment until 1997 (T. at p. 8).  This was an 
evaluation pursuant to a claim the veteran filed with the 
SSA (T. at p. 8).  There were former supervisors that 
might be aware of the veteran's physical problems (T. at 
p. 10).

A June 1999 VA outpatient record reflects that the veteran 
complained of occasional dizziness and that he experienced 
a black out while under the influence of alcohol.  The 
assessment included arthralgia and rule out fibromyalgia. 

VA respiratory examination in August 1999 revealed that 
the veteran reported his exposure to the burning of oil 
wells while stationed in Saudi Arabia and the subsequent 
development of dyspnea, especially with exercise.  This 
had reportedly gotten gradually worse, especially with 
exertion, and symptoms included chest tightness, wheezing, 
fevers and night sweats in recent years.  The veteran also 
noted that he smoked 4 to 5 cigarettes a day.  Physical 
examination did not reveal any dyspnea upon the veteran 
having to ambulate from the waiting area into the 
examination room, and lung examination indicated that the 
veteran was clear to auscultation bilaterally in all 
fields and that there was no wheezing.  The assessment was 
that the veteran had a vague lung illness which the 
examiner believed sounded most like a respiratory induced 
asthma.  The examiner commented that the veteran was 
previously referred following a prior respiratory 
examination for pulmonary function testing, but did not 
report for that evaluation.  The examiner noted that the 
veteran was advised at this time that such testing would 
assist in delineating the nature of his lung disease.  

VA chronic fatigue examination in April 2002 revealed that 
the veteran complained of being tired all the time and 
aching in his arms, hips, muscle area, shoulders, and low 
back.  Some ache was noted with range of motion of the 
hips and shoulders.  The pain in the joints was reportedly 
always in the same place.  The diagnoses were to rule out 
chronic fatigue syndrome, fatigue, substance abuse, and 
pain in the joints and lumbosacral spine explained by 
degenerative joint disease by X-ray.

April 2002 VA X-rays of the pelvis were interpreted to 
reveal no acute osseous injury but degenerative changes of 
both hip joints.  X-rays of the shoulders revealed 
negative findings.

With respect to the veteran's claims for service 
connection for joint pain of the shoulders and hips, the 
Board initially notes that in order to qualify for the 
presumptive application of 38 C.F.R. § 3.317, the claimed 
disability can not be attributed to any known diagnosis.  
However, the Board further notes that the veteran's joint 
pain in the hips has been linked by competent medical 
evidence to DJD, and that his shoulder symptoms were 
linked by VA medical examination in March 1998 to 
bilateral subacromial impingement or have otherwise not 
been associated with any disability at all (recent 
shoulder X-rays have revealed entirely negative findings).  
As a result, the Board finds that service connection for 
these symptoms is precluded under this regulation.  See 
38 C.F.R. § 3.317(a)(1)(ii) (2002).

The Board has additionally considered entitlement to 
service connection for disability associated with joint 
pain in the shoulders and hips without the assistance of 
38 C.F.R. § 3.317.  However, the record also does not 
contain competent medical evidence linking currently 
disability associated with the shoulders or hips to 
service, or in the case of DJD of this hips, to a period 
of one year following service.

Nor can the veteran establish the nexus element for any of 
his symptoms on the basis of continuity of symptoms 
because the disability associated with his shoulders and 
hips is not subject to lay observation under Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997).  

Even if the veteran had seen combat in the Persian Gulf, 
by itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran's claims, as this provision does not obviate the 
need for competent evidence linking current disability to 
service.

Very simply, there is no medical evidence which relates 
any current disabilities associated with the shoulders or 
hips to service, or in the case of arthritis, to a period 
of one year following service.  As a preponderance of the 
evidence is against the claims, the reasonable doubt 
doctrine is not for application.

Alternatively, the Board finds that the existence of 
competent medical diagnoses for the veteran's shoulder and 
hip pain and resulting noncompliance with 38 C.F.R. 
§ 3.317(a)(1)(ii), makes the claims so fundamentally 
defective that it would be additionally subject to denial 
on the basis of a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. 
§ 5103A (West Supp. 2002) (no duty to assist when no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim). 


ORDER

The claims for service connection for joint pain of the 
shoulders and hips as secondary to undiagnosed illness are 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

